       Case 1:17-cv-02989-AT Document 700 Filed 01/16/20 Page 1 of 10




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

DONNA CURLING, et al.

       Plaintiffs,
                                               CIVIL ACTION
       v.
                                               FILE NO. 1:17-cv-2989-AT
BRAD RAFFENSPERGER, et al.,

       Defendants.


STATE DEFENDANTS’ LIMITED REPLY TO STATUS REPORTS FOR
           TELEPHONIC STATUS CONFERENCE

      In the light of statements made in the Curling and Coalition Plaintiffs’

most recent filings [Docs. 692, 699], State Defendants submit this limited

reply to help focus the telephonic status conference and address just some of

the inaccuracies those filings contain.

      On December 30, 2019, State Defendants requested a status conference

with the Court to discuss the need to continue to preserve DRE machines

that have been decertified and can no longer be used for elections in the State

of Georgia. [Doc. No. 689]. As shown, maintaining the useless equipment is

costly and distracting. Plaintiffs responded with a litany of inaccurate

statements, affidavits, and other purported “evidence” in an attempt to turn a

telephonic status conference into an evidentiary hearing. Indeed, the

                                          1
       Case 1:17-cv-02989-AT Document 700 Filed 01/16/20 Page 2 of 10




Coalition Plaintiffs filed a 22-page brief less than 18 hours before the status

conference.

      State Defendants do not have time to fully respond to all of the

allegations in the Plaintiffs’ various submissions before the status conference.

Nor do State Defendants believe it is proper to continue to litigate a case as

important as this one through means that are not subject to the rules of

evidence or procedure. This limited reply is not intended as a full response to

Plaintiffs. Instead, State Defendants request that this Court limit the agenda

of the status conference to those issues identified by the Court in its January

10 Order, [Doc. 694], and not transform it into Plaintiffs’ proposed

evidentiary hearing.

      Inaccuracies and inequities of Plaintiffs’ filings.

      Plaintiffs’ pleadings are full of incorrect claims that should be properly

briefed and responded to prior to their consideration by this Court. By way of

example, a few of Curling Plaintiffs’ incorrect claims include:

          That the time for the rollout of BMDs is less than the timeline to

              which the State objected previously [Doc. 692, pp. 4, 11] (as this

              Court knows, the BMD-rollout process actually began in April

              2019 and is ongoing);




                                         2
       Case 1:17-cv-02989-AT Document 700 Filed 01/16/20 Page 3 of 10




          That State Defendants refused to provide information to

            Plaintiffs [Doc. 692, pp. 5-6, 12] (this Court stayed discovery on

            BMDs and the proposed State Election Board rules provide the

            backup plan for hand-marked ballots);

          That State Defendants destroyed documents related to DREs

            [Doc. 692, p. 5-6] (as explained in other filings, the State can

            obtain access to DRE Recap Sheets, but the State does not have

            those documents in a database format nor should it be required

            to create such a database for machines that will never be used

            again);

          That the Cobb pilot went more smoothly than the BMD pilots

            [Doc. 692, pp. 8-9] (in the same videos cited by Plaintiffs, the

            Cobb elections director explained that voters marked paper

            ballots improperly and explained the logistical issues with

            deploying thousands of paper ballots);

          That the State dismissed problems with BMD pilot elections

            [Doc. 692, pp. 8-9] (the State prepared an extensive post-mortem

            and the State has every interest in the BMD rollout succeeding).

      The Coalition Plaintiffs continue this unfortunate trend, also

presenting a litany of incorrect information:

                                       3
      Case 1:17-cv-02989-AT Document 700 Filed 01/16/20 Page 4 of 10




         That no county has received an election-management system

           (“EMS”) [Doc. 699, p. 5] (this Court is well aware that multiple

           counties have run elections using BMDs, which requires the

           EMS);

         That the State is unable to administer elections because the new

           rules regarding BMDs are not yet finalized [Doc. 699, pp. 7-8]

           (elections continue to take place in the state of Georgia using

           BMDs, as Coalition Plaintiffs acknowledge);

         Accusing State Defendants of somehow failing to predict the

           unexpected deaths of two Georgia legislators [Doc. 699, pp. 9-10]

           (State Defendants’ statements explained how DREs would not be

           used after January 1, and consistent with those representations,

           both special elections are proceeding on BMDs);

         That the State does not yet know what a “vote” is for purposes of

           a BMD1 [Doc. 699, pp. 10-11] (failing to acknowledge that the

           pilot BMD elections took place without this information);

         That the State is making an “arbitrary and capricious” allocation

           of voting machines [Doc. 699, pp. 12-13] (the cited email exchange


1Setting aside the continuing Eleventh-Amendment problems of Coalition
Plaintiffs asking this Court to decide questions of state law.

                                      4
Case 1:17-cv-02989-AT Document 700 Filed 01/16/20 Page 5 of 10




    between Mr. Germany and Mr. Worley explains what the

    bipartisan State Election Board was seeking to accomplish in

    addressing machines for early-voting sites);

  That an attacker gained access to the KSU server using the

    “shellshock” attack. [Doc. 699, p. 17] (Mr. Lamb clearly explains

    that it is entirely possible this did not happen, that the logs also

    could have been an employee putting a patch on the system

    instead of an attack, and that additional forensic work is required

    before drawing any conclusions [Doc. 699-10, ¶ 19]);

  That 80 counties do not know when to expect delivery of the BMD

    machines, despite the fact that mail ballots must be prepared by

    February 4 [Doc. 699, p. 3-4] (State Defendants informed the

    Court [Doc. 698] that the Election Management System (“EMS”)

    will be rolled out to every county no later than February 1. The

    EMS, not the BMDs, is what counties need to process absentee

    ballots. State Defendants also explained [Doc. 698], that BMDs

    are scheduled for delivery after the old DRE/GEMS equipment is

    picked up and the county notifies the State that it is prepared to

    receive the BMDs); and




                               5
       Case 1:17-cv-02989-AT Document 700 Filed 01/16/20 Page 6 of 10




           “By January 10, the Secretary of State’s office was

            communicating that one half of the counties were either delivered

            or scheduled.” [Doc 699 at p. 4, Doc. 699-6 (Marilyn Marks Decl.)]

            (It is unknown whose notes are attached to Ms. Marks’

            declaration. However, at least as of State Defendants’ Notice

            Filing on January 16, 2020, 94 counties had either received or

            were scheduled to receive their BMDs. [Doc 698-1 at ¶ 4].)

      In addition to these inaccuracies, Dr. Halderman apparently began his

review of the image of the FBI server in December 2019. [Doc. 692-3, ¶ 4]. As

did Mr. Lamb. [Doc. 699-10, ¶ 8]. But, despite requests, State Defendants did

not receive a copy of the server from Plaintiffs’ vendor (who had possession of

the server images the FBI made available) until January 10, 2020, less than

a week ago. While State Defendants are moving expeditiously to conduct

their own review, Plaintiffs’ experts have had access to the server image

weeks prior to State Defendants’ receiving their copy from Plaintiffs’ chosen

vendor.

      Status Reports and Conferences are not evidentiary hearings.

      For the fourth time in the last nine months, Coalition Plaintiffs have

filed a “status report” within twenty-four hours of a scheduled status

conference with the Court. See [Doc. 351, 586, 675, 699]. This time, Coalition

                                       6
        Case 1:17-cv-02989-AT Document 700 Filed 01/16/20 Page 7 of 10




Plaintiffs have injected into the docket various pieces of “evidence” regarding

the BMD rollout, the Kennesaw State University Server, and alleged

spoliation—without regard for its inadmissibility at trial. While State

Defendants have endeavored to provide a partial response to a few of the

more inaccurate assertions contained in Coalition and Curling Plaintiffs’

recent filings, this matter should not proceed on the basis of document

dumps, statements from persons who have not been cross-examined, and

attempts to create evidentiary hearings where this Court has not ordered

one.

       Indeed, the Coalition’s latest request for relief (couched in a “status

report”) is impermissible under the Federal Rules of Civil Procedure, which

require that a “request for a court order must be made by motion.” Fed. R.

Civ P. 7(b). Most recently, Coalition Plaintiffs implore the Court to order the

state to conduct upcoming elections by their preferred voting method voting—

never mind their pending preliminary-injunction motion—and also allege

spoliation of evidence that they claim requires the Court’s attention. [Doc.

699 at pp. 13 and 20–21]. Moreover, Coalition Plaintiffs’ “status report” has

largely no bearing on the topic State Defendants were requested to address—

a statistical sample of useless GEMS/DRE equipment and the status of the

ongoing BMD rollout. [Doc. 694]. Given the nature of the latest invective from

                                         7
       Case 1:17-cv-02989-AT Document 700 Filed 01/16/20 Page 8 of 10




the Coalition Plaintiffs, State Defendants further have no choice but to

respond with less than 18 hours between the time of Plaintiffs’ filing and the

status conference.

                                CONCLUSION

      This case has been ongoing for nearly three years. During the pendency

of this lawsuit, the General Assembly has enacted sweeping election reforms,

some of which render the basis of the litigation—the GEMS database and

DREs—entirely moot. Recognizing they are limited to prospective, injunctive

relief, Plaintiffs are now on the third and fourth iterations of dueling

Complaints, and a third set of diverging Motions for Preliminary Injunction,

but they still want to litigate about machines that cannot be used in Georgia.

That is what prompted State Defendants to seek a status conference. State

Defendants now urge this Court to limit the telephonic conference to the

issues it identified and to bring regular order to this litigation through the

application of the standard rules of discovery, procedure, and evidence.

      Respectfully submitted, this 16th day of January, 2020.

                               Vincent R. Russo
                               Georgia Bar No. 242628
                               vrusso@robbinsfirm.com
                               Josh Belinfante
                               Georgia Bar No. 047399
                               jbelinfante@robbinsfirm.com
                               Carey A. Miller

                                        8
Case 1:17-cv-02989-AT Document 700 Filed 01/16/20 Page 9 of 10




                      Georgia Bar No. 976240
                      cmiller@robbinsfirm.com
                      Alexander Denton
                      Georgia Bar No. 660632
                      adenton@robbinsfirm.com
                      Brian E. Lake
                      Georgia Bar No. 575966
                      blake@robbinsfirm.com
                      Robbins Ross Alloy Belinfante Littlefield LLC
                      500 14th Street, N.W.
                      Atlanta, Georgia 30318
                      Telephone: (678) 701-9381
                      Facsimile: (404) 856-3250

                      /s/Bryan P. Tyson
                      Bryan P. Tyson
                      Georgia Bar No. 515411
                      btyson@taylorenglish.com
                      Bryan F. Jacoutot
                      Georgia Bar No. 668272
                      bjacoutot@taylorenglish.com
                      TAYLOR ENGLISH DUMA LLP
                      1600 Parkwood Circle, Suite 200
                      Atlanta, GA 30339
                      Telephone: (678)336-7249

                      Counsel for State Defendants




                              9
      Case 1:17-cv-02989-AT Document 700 Filed 01/16/20 Page 10 of 10




                    CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing STATE DEFENDANTS’ LIMITED REPLY TO STATUS REPORTS

FOR TELEPHONIC STATUS CONFERENCE has been prepared in Century

Schoolbook 13, a font and type selection approved by the Court in L.R. 5.1(B).

                              /s/Bryan P. Tyson
                              Bryan P. Tyson
